Case 14-21872        Doc 31     Filed 04/30/19     Entered 04/30/19 12:58:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21872
         Katherine Garritano

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/11/2014.

         2) The plan was confirmed on 08/08/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/08/2019.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $32,150.00.

         10) Amount of unsecured claims discharged without payment: $46,487.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21872        Doc 31         Filed 04/30/19    Entered 04/30/19 12:58:23                 Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                $15,702.00
         Less amount refunded to debtor                              $42.00

 NET RECEIPTS:                                                                                      $15,660.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,125.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $754.94
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $3,879.94

 Attorney fees paid and disclosed by debtor:                    $875.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC                 Unsecured         958.00        958.88           958.88        294.29        0.00
 ALTAIR OH XIII LLC                 Unsecured      1,400.00       1,400.73         1,400.73        429.89        0.00
 BECKET & LEE LLP                   Unsecured      1,136.00       1,136.64         1,136.64        348.84        0.00
 CAVALRY SPV I LLC                  Unsecured         577.00        577.58           577.58        177.26        0.00
 CAVALRY SPV I LLC                  Unsecured            NA       4,162.42         4,162.42      1,277.47        0.00
 CERASTES LLC                       Unsecured      1,876.00       1,876.38         1,876.38        575.87        0.00
 LVNV FUNDING                       Unsecured      1,724.00       1,724.12         1,724.12        529.14        0.00
 MIDLAND FUNDING LLC                Unsecured      1,102.00       1,102.32         1,102.32        338.31        0.00
 MIDLAND FUNDING LLC                Unsecured         946.00        946.07           946.07        290.36        0.00
 MIDLAND FUNDING LLC                Unsecured            NA         491.21           491.21        150.76        0.00
 ONEMAIN FINANCIAL                  Unsecured      7,706.00       7,731.56         7,731.56      2,372.87        0.00
 PNC BANK                           Unsecured     25,060.00     25,038.73        25,038.73       3,895.73        0.00
 PORTFOLIO RECOVERY ASSOC           Unsecured      1,191.00       1,156.05         1,156.05        354.80        0.00
 PORTFOLIO RECOVERY ASSOC           Unsecured         943.00        943.90           943.90        289.69        0.00
 QUANTUM3 GROUP                     Unsecured         265.00        265.00           265.00          81.33       0.00
 QUANTUM3 GROUP                     Unsecured      1,216.00       1,216.82         1,216.82        373.45        0.00
 VISION FIN/SILVER CROSS HOSPITAL   Unsecured         763.00           NA               NA            0.00       0.00
 VOLKSWAGONCREDIT INC               Unsecured           0.00           NA               NA            0.00       0.00
 WELLS FARGO HOME MORTGAGE          Unsecured           0.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CORP/COMC        Unsecured         258.00           NA               NA            0.00       0.00
 KOHLS/CAPITAL ONE                  Unsecured      3,599.00            NA               NA            0.00       0.00
 LVNV FUNDING LLC/HSBC BANK NE      Unsecured      1,975.00            NA               NA            0.00       0.00
 PORTFOLIO RECOVERY/HSBC BANK       Unsecured         944.00           NA               NA            0.00       0.00
 TCF MORTGAGE CORP                  Unsecured           0.00           NA               NA            0.00       0.00
 TCF NATIONAL BANK                  Secured             0.00          0.00             0.00           0.00       0.00
 WELLS FARGO DEALERS SERVICES       Unsecured      3,353.00           0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-21872     Doc 31    Filed 04/30/19    Entered 04/30/19 12:58:23               Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                           Class   Scheduled      Asserted      Allowed         Paid          Paid
 WILL COUNTY TREASURER      Secured             0.00          0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                $0.00                $0.00
       Mortgage Arrearage                                $0.00                $0.00                $0.00
       Debt Secured by Vehicle                           $0.00                $0.00                $0.00
       All Other Secured                                 $0.00                $0.00                $0.00
 TOTAL SECURED:                                          $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                $0.00                $0.00
        Domestic Support Ongoing                         $0.00                $0.00                $0.00
        All Other Priority                               $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $50,728.41         $11,780.06                   $0.00


 Disbursements:

        Expenses of Administration                       $3,879.94
        Disbursements to Creditors                      $11,780.06

 TOTAL DISBURSEMENTS :                                                                   $15,660.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-21872        Doc 31      Filed 04/30/19     Entered 04/30/19 12:58:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
